84735: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28429: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84735


Short Caption:ED. FREEDOM PAC VS. ROGERS (BALLOT ISSUE)Court:Supreme Court


Related Case(s):84736


Lower Court Case(s):Carson City - First Judicial District - 22OC000271BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:08/19/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAmerican Civil Liberties Union of NevadaPaul S. Kellogg
							(Ropes & Gray LLP/Boston)
						Andrew B. McCall
							(Ropes & Gray LLP/NY)
						Kaitlin R. O'Donnell
							(Ropes & Gray LLP/NY)
						Kayla Ann Snyder
							(Ropes & Gray LLP/Boston)
						Don Springmeyer
							(Kemp Jones, LLP)
						Jeremiah Williams
							(Ropes & Gray LLP/Wash DC)
						


Amicus CuriaePublic Funds of Public SchoolsPaul S. Kellogg
							(Ropes & Gray LLP/Boston)
						Andrew B. McCall
							(Ropes & Gray LLP/NY)
						Kaitlin R. O'Donnell
							(Ropes & Gray LLP/NY)
						Kayla Ann Snyder
							(Ropes & Gray LLP/Boston)
						Don Springmeyer
							(Kemp Jones, LLP)
						Jeremiah Williams
							(Ropes & Gray LLP/Wash DC)
						


Amicus CuriaeWashoe Education AssociationPaul S. Kellogg
							(Ropes & Gray LLP/Boston)
						Andrew B. McCall
							(Ropes & Gray LLP/NY)
						Kaitlin R. O'Donnell
							(Ropes & Gray LLP/NY)
						Kayla Ann Snyder
							(Ropes & Gray LLP/Boston)
						Don Springmeyer
							(Kemp Jones, LLP)
						Jeremiah Williams
							(Ropes & Gray LLP/Wash DC)
						


AppellantEducation Freedom PACJason D. Guinasso
							(Hutchison & Steffen, LLC/Reno)
						Astrid Alondra Perez
							(Hutchison & Steffen, LLC/Reno)
						Alexander R. Velto
							(Hutchison & Steffen, LLC/Reno)
						


RespondentBarbara K. CegavskeAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						Laena St Jules
							(Attorney General/Carson City)
						


RespondentBeverly RogersDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentRory ReidDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/20/2022Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


05/20/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-16001




05/20/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-16003




05/20/2022Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. (SC)22-16005




05/24/2022Filing FeeFiling Fee Paid. $250.00 from Hutchison & Steffen, PLLC. Check no. 2060. (SC)


06/02/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/29/22. To Court Reporter: Clerk of Court, First Judicial. (SC)22-17571




06/03/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-17782




06/08/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-18248




07/07/2022MotionFiled Stipulation Shortening Briefing Schedule. (SC)22-21388




07/08/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 8, 2022, to file and serve the opening brief. Respondents shall have until July 18, 2022, to file and serve the answering brief. Appellant's reply brief shall be due on July 25, 2022.  (SC)22-21512




07/08/2022MotionFiled Appellant's Motion to Expedite Appeal on Order Shortening Time. (SC)22-21635




07/08/2022BriefFiled Appellant's Opening Brief. (SC)22-21636




07/08/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)22-21637




07/18/2022Notice/IncomingFiled Respondent Barbara Cegavske's Notice of Association of Counsel for Laena St-Jules. (SC).22-22429




07/18/2022BriefFiled Respondent Barbara Cegavske's Limited Answering Brief. (SC)22-22430




07/18/2022BriefFiled Respondent Beverly Rogers and Rory Reid's Answering Brief. (SC)22-22550




07/25/2022Order/ProceduralFiled Order.  On July 8, 2022, this court entered an order expediting the briefing schedule according to the dates the parties requested in their stipulation filed on July 7, 2022.  Appellant's motion to expedite the disposition of this appeal is granted to the following extent. This court will expedite the disposition of this appeal to the extent this court's docket permits.  (SC)22-23258




07/25/2022BriefFiled Brief Of Amici Curiae Public Funds Public Schools, American Civil Liberties Union Of Nevada, And Washoe Education Association In Support Of Respondents And Affirmance. (STRICKEN PER 8/9/22 ORDER). (SC)22-23324




07/25/2022MotionFiled Motion To File Amici Curiae Brief Of Public Funds Public Schools, American Civil Liberties Union Of Nevada, And Washoe Education Association In Support Of Respondents And Affirmance. (SC)22-23325




07/25/2022BriefFiled Appellant's Reply Brief.  (SC)22-23390




07/25/2022AppendixFiled Appellant's Appendix to Reply Brief.  (SC)22-23391




07/26/2022Case Status UpdateBriefing Completed/To Screening.  (SC)


08/09/2022Order/ProceduralFiled Order. Proposed amici Public Funds Public Schools (PFPS), the American Civil Liberties Union of Nevada (ACLU), and the Washoe Education Association (WEA) have filed a motion for leave to file an amicus curiae brief in support of respondents. The motion is granted. The clerk of this court shall strike the amicus brief filed on July 25, 2022.  Conforming amicus brief due: 7 days. Appellant's response to the amicus brief due: 14 days. (SC)22-24917




08/11/2022BriefFiled Amicus Brief Of Amici Curiae Public Funds Public Schools, American Civil Liberties Union Of Nevada, And Washoe Education Association In Support Of Respondents And Affirmance. (SC)22-25143




08/18/2022BriefFiled Appellant's Reply Brief to Brief on Amici Curiae. (SC)22-25904




08/19/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-25953




08/24/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-26410




09/12/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." EN BANC. (SC)22-28429





Combined Case View